Citation Nr: 0216361	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  00-13 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than February 8, 
1991, for the award of a total disability rating for 
compensation based on individual unemployability.  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from July 2, 1980, to 
September 6, 1989.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico, 
(hereinafter RO).  The issue listed on the title page was 
denied by the Board in an April 2001 decision to which the 
veteran filed an appeal to the United States Court of Appeals 
for Veterans Claims (hereinafter Court).  In an order dated 
April 25, 2002, the Court vacated the April 2001 Board 
decision, and granted a Joint Motion for Remand. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The claim for the benefits sought has been continuously 
prosecuted by the veteran since September 1989. 

3.  It is at least as likely as not that the veteran has been 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected depression since the 
time of his separation from service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for an effective date of September 7, 1989, for a 
grant of a total disability rating for compensation based on 
individual unemployability are met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.340, 3.341, 3.400, 4.16 (2001).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As the adjudication below will result in a grant of 
the veteran's claim, the Board finds that any additional 
delay in the adjudication of this claim to notify or assist 
the veteran in this case would not be justified.


II.  Legal Criteria/Analysis

Under the provisions of 38 C.F.R. § 4.16(a), a total 
disability rating for compensation based on individual 
unemployability may be assigned where the rating under VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, is less 
than total but the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that, if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Cases in which the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities that do not meet the 60 or 70 percent 
criteria set out above are to be submitted to the Director, 
Compensation and Pension Service, for extraschedular 
consideration. 38 C.F.R. § 4.16(b).

When a total disability rating for compensation based on 
individual unemployability is granted on an extraschedular 
basis, the effective date is set in accordance with 38 C.F.R. 
§ 3.400(o).  38 C.F.R. § 3.321(b)(3).  The effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date.  38 U.S.C.A. § 5110(b)(2).  
Otherwise, it is the date of claim.  38 C.F.R. § 3.400(o)(2). 

The law provides that any communication or action identifying 
a benefit sought and indicating an intent to apply for one or 
more benefits under the laws administered by VA may be 
considered an informal claim.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).  

The Court has held that it is not necessary that the veteran 
specifically allege entitlement to total disability rating 
for compensation based on individual unemployability.  
Gleicher v. Derwinski, 2 Vet. App. 26 (1991) (reversing Board 
decision denying a total disability rating for compensation 
based on individual unemployability where the appellant 
requested an increase in the assigned 70 percent disability 
rating to 100 percent but did not specifically request a 
total disability rating for compensation based on individual 
unemployability).  Once a formal claim for compensation has 
been allowed, the date of receipt of a report of VA treatment 
of that disability will be accepted as the date of receipt of 
a claim for an increase.  38 C.F.R. § 3.157.  In Servello v. 
Derwinski, 3 Vet. App. 196 (1992), the Court addressed the 
issue of entitlement to an earlier effective date in a claim 
for a total disability rating for compensation based on 
individual unemployability and emphasized that the applicable 
statutory and regulatory provisions, properly construed, 
require that the Board look to all communications in the file 
that may be interpreted as applications for claims, formal 
and informal, for increased benefits.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a).

The pertinent facts were described in detail in the April 
2001 Board decision, and given the favorable resolution of 
the veteran's appeal below, no useful purpose would be served 
by repeating those facts in significant detail.  In summary, 
the veteran filed a claim for entitlement to service 
connection for major depression in September 1989, shortly 
after separation from service.  That claim was granted in 
September 1990, effective from September 7, 1989, which was 
the day following separation from active duty.  The initial 
disability rating was first set at 30 percent, but was 
increased to 50 percent in a March 1991 rating decision.  On 
February 8, 1991, the RO received the veteran's VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability.  This claim was initially denied by the 
RO but was eventually granted by the Board on an 
extraschedular basis in an October 1997 decision.  The RO 
assigned February 8, 1991, the date of receipt of the VA Form 
21-8940, as the effective date for the total disability 
rating for compensation based on individual unemployability.   

The veteran argues that he has continuously prosecuted his 
claim since separation from service, and that he has been 
unemployable since service.  Thus, he contends that the 
effective date for a total disability rating for compensation 
based on individual unemployability should be September 7, 
1989, or the day after his separation from service.  The 
Joint Motion, essentially, agreed with the veteran that he 
had been continuously prosecuting his claim, and found fault 
with the failure of the Board in its April 2001 Board 
decision to apply principles enumerated in McGrath v. Gober, 
14 Vet. App. 28 (2000) and Roberson v. Principi, 251 F. 3d 
1378 (Fed. Cir. 2001).  As delineated in the Joint Motion: 

[t]he veteran applied for service 
connection for depression in September 
1989, immediately following his discharge 
from service and has since continuously 
prosecuted that claim.  In treatment 
records from March and August 1990, prior 
to the initial adjudication of 
Appellant's claim for service connection 
for depression, there was evidence of 
unemployability.  However, when the 
veteran's claim for service connection 
for depression was initially adjudicated 
by the RO in September 1990, a claim for 
TDIU was not considered, even though it 
had been raised by the March and August 
1990 VA outpatient treatment records.  
(emphasis added). 

With regard to McGrath, the Joint Motion indicated that this 
case stood for the proposition that when an "original claim 
for benefits" is pending, the date of receipt or submission 
of evidence is "irrelevant" when considering the effective 
date of an award, and that the effective date should be set 
in accordance with the facts found, regardless of the date of 
receipt of supporting evidence.  Citing support for the 
proposition in McGrath, the Joint Motion found that the Board 
should have considered whether an earlier effective was based 
on "retrospective evidence" represented by January 1991 
hospitalization reports indicating the veteran's depression 
was of such severity the previous year or two as to have 
seriously interfered with the veteran's "social or vocation 
capacity." 

Concerning Roberson, the Joint Motion stated this decision 
held that once a veteran submits evidence of a medical 
disability, makes a claim for the highest possible rating and 
submits evidence of unemployability, the VA must consider 
whether entitlement to a total disability rating for 
compensation based on individual unemployability is 
warranted, regardless of whether the veteran specifically 
raises this issue in his claim.  

In light of the legal and factual approach taken with respect 
to this case in the Joint Motion discussed above, to include 
the finding that the veteran has been continuously 
prosecuting his claim since separation from service and that 
there is evidence of record demonstrating unemployability due 
to the veteran's service-connected depression since that 
time, the Board will resolve all reasonable doubt in the 
veteran's favor and grant an earlier effective date of 
September 7, 1989, for a total disability rating for 
compensation based on individual unemployability.  There is 
evidence, as discussed in the April 2001 Board decision, 
indicating that the veteran's depression was not so severe as 
to render the veteran unemployable prior to February 1991.  
Moreover, the holding in Meeks v West, 216 F.3d 1363 (Fed 
Cir. 2000) relied upon by the Board in its April 2001 
decision was not distinguished in the Joint Motion.  In 
short, however, the Board finds the "positive" and 
"evidence" in this case to be in approximate balance.  
Thus, all reasonable doubt must be resolved in the veteran's 
favor, and an earlier effective date of September 7, 1989, 
for an award of a total disability rating for compensation 
based on individual unemployability will be granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. at 49.


ORDER

An earlier effective date of September 7, 1989, for a total 
disability rating for compensation based on individual 
unemployability is granted. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

